  Case 1:20-cv-00930-PLM-PJG ECF No. 7 filed 10/21/20 PageID.29 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 REGINALD TURNER,
      Plaintiff,

 v.                                                 Case No. 1:20-cv-930

 L.A. INSURANCE,                                    HONORABLE PAUL L. MALONEY
        Defendant.
 _____________________/

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On October 1, 2020, the Magistrate Judge issued a Report and Recommendation,

recommending that the action be dismissed upon initial screening pursuant to 28 U.S.C. §

1915(e)(2). The Report and Recommendation was duly served on the parties. No objections have

been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 6) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Complaint is DISMISSED for the reasons stated

in the Report and Recommendation.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.


Dated: October 20, 2020                                    /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
